 



Exhibit 10.37
 
REGISTRATION RIGHTS AGREEMENT
Dated as of October 12, 2006
among
Finisar Corporation
and
The Initial Purchasers of Finisar Corporation’s
21/2% Convertible Senior Subordinated Notes due 2010

 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered
into this 12th day of October, 2006, among Finisar Corporation, a Delaware
corporation (the “Company”), and the initial purchasers of the Company’s Notes
(as such term is defined below) named in Exhibit A hereto (each, an “Initial
Purchaser,” and collectively, the “Initial Purchasers”), pursuant to those
separate Exchange Agreements, dated October 6, 2006, between the Company and
each of the Initial Purchasers (collectively, the “Exchange Agreement”). In
order to induce the Initial Purchasers to enter into the Exchange Agreement and
in satisfaction of a condition to the Initial Purchasers’ obligations
thereunder, the Company has agreed to provide to the Initial Purchasers and
their direct and indirect transferees and assigns the registration rights set
forth in this Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions.
     As used in this Agreement, the following capitalized defined terms shall
have the following meanings:
     “1933 Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.
     “1934 Act” shall mean the Securities Exchange Act of l934, as amended from
time to time, and the rules and regulations of the SEC promulgated thereunder.
     “Closing Date” shall mean the date of the Closing as defined in Section 1.2
of the Exchange Agreement.
     “Common Stock” shall mean common stock, $0.001 par value per share, of the
Company.
     “Company” shall have the meaning set forth in the preamble to this
Agreement and also includes the Company’s successors.
     “Depositary” shall mean The Depository Trust Company, or any other
depositary appointed by the Company; provided, however, that any such depositary
must have an address in The Borough of Manhattan, The City of New York.
     “Effectiveness Period” shall have the meaning set forth in Section 2.1(a)
hereof.
     “Effectiveness Target Date” shall mean the one hundred eightieth (180th)
day after the Closing Date.
     “Exchange Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 



--------------------------------------------------------------------------------



 



     “Filing Date” shall mean the sixtieth (60th) day after the Closing Date.
     “Holder” shall mean an Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture.
     “Indenture” shall mean the Indenture relating to the Securities, dated as
of October 12, 2006, between the Company and U.S. Bank National Association, as
trustee, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.
     “Initial Purchaser” or “Initial Purchasers” shall have the meaning set
forth in the preamble to this Agreement.
     “Liquidated Damages” shall have the meaning set forth in Section 2.4
hereof.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding; provided, that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.
     “NASD” shall mean the National Association of Securities Dealers, Inc.
     “Notes” shall mean the 21/2% Convertible Senior Subordinated Notes due 2010
of the Company to be purchased pursuant to the Exchange Agreement.
     “Person” shall mean an individual, partnership, corporation, limited
liability company, joint venture, trust or unincorporated organization, or a
government or agency or political subdivision thereof.
     “Prospectus” shall mean the prospectus included in any Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to any such
prospectus, including post-effective amendments, and in each case including all
material incorporated or deemed to be incorporated by reference therein.
     “Registrable Securities” shall mean the Notes and the shares of Common
Stock into which the Notes are convertible, upon original issuance thereof, and
at all times subsequent thereto; provided, however, that any Securities shall
cease to be Registrable Securities when (i) a Registration Statement with
respect to such Securities shall have been declared effective under the 1933 Act
and such Securities shall have been sold pursuant to such Registration
Statement, (ii) such Securities shall have been sold to the public pursuant to
Rule l44 (or any similar provision then in force, other than Rule 144A) under
the 1933 Act, or (iii) such Securities shall have ceased to be outstanding.

2



--------------------------------------------------------------------------------



 



     “Registration Default” shall have the meaning set forth in Section 2.4
hereof.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or NASD registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state or other securities or blue sky laws and compliance with the rules of the
NASD (including reasonable fees and disbursements of counsel for any
underwriters or Holders in connection with qualification of any Registrable
Securities under state or other securities or blue sky laws and any filing with
and review by the NASD), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements, certificates
representing the Securities and other documents relating to the performance of
and compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing, if any, of any of the Registrable Securities on any
securities exchange or exchanges or on any quotation system, (v) all rating
agency fees, (vi) all fees and disbursements relating to the qualification of
the Indenture under applicable securities laws, (vii) the fees and disbursements
of counsel for the Company and the fees and expenses of independent public
accountants for the Company or for any other Person, business or assets whose
financial statements are included in any Registration Statement or Prospectus,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, (viii) the fees and expenses
of a “qualified independent underwriter” as defined by Conduct Rule 2720 of the
NASD (if required by the NASD rules) and the fees and disbursements of its
counsel, (ix) the fees and expenses of the Trustee, any registrar, any
depositary, any paying agent, any escrow agent or any custodian, in each case
including their respective counsel, and (x) any fees and disbursements of the
underwriters customarily paid by issuers or sellers of securities and the fees
and expenses of any special experts retained by the Company in connection with
any Registration Statement, but excluding underwriting discounts and commissions
and any transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.
     “Registration Statement” shall mean any registration statement of the
Company pursuant to the provisions of Section 2 of this Agreement that covers
all of the Registrable Securities on an appropriate form under Rule 415 under
the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.
     “SEC” shall mean the Securities and Exchange Commission or any successor
agency or government body performing the functions currently performed by the
United States Securities and Exchange Commission.
     “Securities” shall mean the Notes and the shares of Common Stock into which
the Notes are convertible, upon original issuance thereof, and at all times
subsequent thereto.
     “Selling Securityholder Questionnaire” means the Form of Selling
Securityholder Questionnaire attached as Exhibit B hereto.

3



--------------------------------------------------------------------------------



 



      “Shelf Registration” shall have the meaning set forth in Section 2.1
hereof.
      “TIA” shall mean the Trust Indenture Act of 1939, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.
      “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
      “Underwriters” shall have the meaning set forth in Section 4(a) hereof.
      For purposes of this Agreement, (i) all references in this Agreement to
any Registration Statement or Prospectus or any amendment or supplement to any
of the foregoing shall be deemed to include the copy filed with the SEC pursuant
to its Electronic Data Gathering, Analysis and Retrieval system; (ii) all
references in this Agreement to financial statements and schedules and other
information which is “contained”, “included” or “stated” in any Registration
Statement or Prospectus (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is incorporated or deemed to be incorporated by reference in
such Registration Statement or Prospectus, as the case may be; and (iii) all
references in this Agreement to amendments or supplements to any Registration
Statement or Prospectus shall be deemed to mean and include the filing of any
document under the 1934 Act which is incorporated or deemed to be incorporated
by reference in such Registration Statement or Prospectus, as the case may be.
      2. Registration Under the 1933 Act.
      2.1 Shelf Registration.
     (a) The Company shall, no later than the Filing Date, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 under the 1933 Act registering the resale by Holders thereof of the
Registrable Securities (the “Shelf Registration”). The Shelf Registration shall
be on Form S-3 under the 1933 Act or another appropriate form permitting
registration of such Registrable Securities for resale by the Holders in the
manner or manners reasonably designated by them (including, without limitation,
one or more underwritten offerings). The Company shall not permit any securities
other than Registrable Securities to be included in the Shelf Registration. The
Company shall use its best efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as practicable, but no later than the
Effectiveness Target Date, and to keep such Registration Statement effective,
supplemented and amended as required, in order to permit the Prospectus forming
a part thereof to be useable by the Holders until the earliest of (i) the date
that is two years after the last date of original issuance of any of the Notes,
(ii) the date when the Holders are able to sell all of their Securities
immediately without restriction pursuant to the volume limitation provisions of
Rule 144 under the 1933 Act or otherwise, or (iii) all of the Registrable
Securities covered by the Registration Statement have been sold pursuant to the
Registration Statement (the “Effectiveness Period”); provided, however, that the
Effectiveness Period in respect of the Registration Statement shall be extended
to the extent required to permit dealers to comply with the applicable
prospectus delivery requirements of Rule 174 under the 1933 Act and as otherwise
provided herein.

4



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any other provisions hereof, the Company shall use its
best efforts to ensure that (i) any Registration Statement and any amendment
thereto and any Prospectus forming a part thereof and any supplements thereto
complies in all material respects with the 1933 Act, (ii) any Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (iii) any Prospectus forming a part of any Registration Statement and any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
     (c) The Company further agrees, if necessary, to supplement or amend the
Registration Statement, as required by Section 3(b) below, and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
     2.2 Expenses. The Company shall pay all Registration Expenses in connection
with the Shelf Registration and any Registration Statement. Each Holder shall
pay all fees and disbursements of its counsel, other than as set forth in the
preceding sentence or in the definition of Registration Expenses, and all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to the
Registration Statement.
     2.3 Effectiveness.
     (a) The Company shall be deemed not to have used its best efforts to cause
the Registration Statement to become, or to remain, effective during the
requisite periods set forth herein if the Company voluntarily takes any action
that would, or omits to take any action such that the omission would, result in
any such Registration Statement not being declared effective or remaining
effective, or in the Holders of Registrable Securities covered thereby not being
able to offer and sell such Registrable Securities during that period as and to
the extent contemplated hereby, unless such action is required by applicable
law.
     (b) The Registration Statement shall not be deemed to have become effective
unless it has been declared effective by the SEC or has automatically become
effective in accordance with the rules and regulations adopted by the SEC;
provided, however, that if, after it has been declared effective, the offering
of Registrable Securities pursuant to the Registration Statement is interfered
with by any stop order, injunction or other order or requirement of the SEC or
any other governmental agency or court, such Registration Statement shall be
deemed not to have been effective during the period of such interference, until
the offering of Registrable Securities pursuant to such Registration Statement
may legally resume.
     2.4 Liquidated Damages. In the event that (a) the Registration Statement
has not been filed with the SEC on the day following the Filing Date, (b) the
Registration Statement is not declared effective by the SEC on the day following
the Effectiveness Target Date, (c) the Registration Statement, previously
declared effective, shall cease to be effective or usable at any

5



--------------------------------------------------------------------------------



 



time during the Effectiveness Period for any reason without being succeeded
within five business days by a post-effective amendment to such Registration
Statement or a report filed with the SEC pursuant to the 1934 Act that cures
such failure or (d) the Company suspends the use of any Prospectus related to
the Registration Statement for a period exceeding thirty (30) days in any
consecutive three-month period or exceeding an aggregate of ninety (90) days in
any consecutive twelve-month period (each such event referred to in clauses
(a) through (d) above, a “Registration Default”), then additional interest shall
be borne by the Notes in the form of liquidated damages (“Liquidated Damages”)
at a rate per year equal to: (i) one-quarter of one percent (0.25%) of the
outstanding principal amount of the Notes from and including the day of such
Registration Default to and including the 90th day following such Registration
Default and (ii) one half of one percent (0.50%) of the outstanding principal
amount of Notes from and after the ninety-first (91st) day following the
occurrence of such Registration Default; provided that the aggregate increase in
such interest rate will in no event exceed one half of one percent (0.50%) per
annum.
     If a holder has converted some or all of its Notes into Common Stock, the
Holder will not be entitled to receive any Liquidated Damages with respect to
such Common Stock or the principal amount of the Notes that have been so
converted. In addition, in no event will Liquidated Damages be payable in
connection with a Registration Default relating to a failure to register the
Common Stock deliverable upon conversion of the Notes. For the avoidance of
doubt, if the Company fails to register both the Notes and the Common Stock
deliverable upon conversion of the Notes, then Liquidated Damages will be
payable solely in connection with the Registration Default relating to the
failure to register the Notes.
     Upon the cure of such Registration Default, the accrual of Liquidated
Damages will cease and the interest rate will revert to the original rate so
long as no other Registration Default shall have occurred and shall be
continuing at such time and the Company is otherwise in compliance with this
Agreement; provided, however, that, if after any such reduction in interest
rate, one or more Registration Defaults shall again occur, the interest rate
shall again be increased pursuant to the foregoing provisions. A Registration
Default under clause (a) above shall be cured on the date that the Shelf
Registration is filed with the SEC; a Registration Default under clause
(b) above shall be cured on the date that the Shelf Registration is declared
effective by the SEC; a Registration Default under clause (c) above shall be
cured on the date the Shelf Registration is declared effective or useable; and a
Registration Default under clause (d) above shall be cured on the date the
Prospectus is declared useable by the Company.
     The Company shall notify the Trustee within three business days after each
and every date on which a Registration Default occurs. Liquidated Damages shall
be paid by the Company semi-annually in arrears to the Holders by depositing
with the Trustee, in trust, for the benefit of the Holders of Registrable
Securities, on or before the applicable semiannual interest payment date,
immediately available funds in sums sufficient to pay the Liquidated Damages
then due. The accrued Liquidated Damages shall be payable on each interest
payment date to the record Holder of Securities entitled to receive the interest
payment to be paid on such date as set forth in the Indenture. Each obligation
to pay Liquidated Damages shall be deemed to accrue from and including the
applicable Registration Default to, but excluding, the day on which the
Registration Default has been cured.

6



--------------------------------------------------------------------------------



 



      2.5 Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under this Section 2 may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under this Section 2.
      3. Registration Procedures.
      In connection with the obligations of the Company with respect to the
Shelf Registration and the Registration Statement pursuant to Section 2 hereof,
the Company shall:
     (a) prepare and file with the SEC a Registration Statement within the
period specified in Section 2, on the appropriate form under the 1933 Act, which
form (i) shall be selected by the Company, (ii) shall be available for the sale
of the Registrable Securities by the selling Holders thereof, and (iii) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference all financial statements
required by the SEC to be filed therewith or incorporated by reference therein,
and use its best efforts to cause such Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
     (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period;
cause each Prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the 1933 Act; and comply with the provisions of
the 1933 Act and the 1934 Act with respect to the disposition of all securities
covered by a Registration Statement during the applicable period in accordance
with the intended method or methods of distribution by the selling Holders
thereof;
     (c) (i) notify each Holder of Registrable Securities, at least five
business days prior to filing, that a Registration Statement with respect to the
Registrable Securities is being filed and advising such Holders that the
distribution of Registrable Securities will be made in accordance with the
method elected by the Majority Holders; (ii) furnish to each Holder of
Registrable Securities, to counsel for the Holders and to each underwriter of an
underwritten offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder, counsel
or underwriter may reasonably request, including financial statements and
schedules and, if such Holder, counsel or underwriter so requests, all exhibits
(including those incorporated by reference) in order to facilitate the public
sale or other disposition of the Registrable Securities; and (iii) the Company
hereby consents to the use of the Prospectus, including each preliminary
Prospectus, or any amendment or supplement thereto by each of the Holders and
underwriters of Registrable Securities in connection with the offering and sale
of the Registrable Securities covered by any Prospectus or any amendment or
supplement thereto;

7



--------------------------------------------------------------------------------



 



     (d) use its best efforts to register or qualify the Registrable Securities
under all applicable state securities or “blue sky” laws of such jurisdictions
as any Holder of Registrable Securities covered by a Registration Statement and
each underwriter of an underwritten offering of Registrable Securities shall
reasonably request, to cooperate with the Holders and the underwriters of any
Registrable Securities in connection with any filings required to be made with
the NASD, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective, and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction if it is not then so subject;
     (e) notify each Holder of Registrable Securities and counsel for such
Holder promptly and, if requested by such Holder or counsel, confirm such advice
in writing promptly (i) when a Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of any request by the SEC or any state securities authority for
post-effective amendments or supplements to a Registration Statement or
Prospectus or for additional information after a Registration Statement has
become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if between
the effective date of a Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, if any, relating to such offering cease to be true
and correct in all material respects, (v) of the happening of any event or the
discovery of any facts during the period a Registration Statement is effective
which makes any statement made in such Registration Statement or the related
Prospectus untrue in any material respect or which constitutes an omission to
state a material fact in such Registration Statement or Prospectus or which
requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not misleading, (vi) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (vii) of any
determination by the Company that a post-effective amendment to a Registration
Statement would be appropriate;
     (f) furnish counsel for the Holders of Registrable Securities and counsel
for any underwriters of Registrable Securities copies of any comment letters
received from the SEC or any other request by the SEC or any state securities
authority for amendments or supplements to a Registration Statement and
Prospectus or for additional information;
     (g) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement as soon as practicable
and provide immediate notice to each Holder of the withdrawal of any such order;

8



--------------------------------------------------------------------------------



 



     (h) furnish to each Holder of Registrable Securities, and each underwriter,
if any, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules (without documents incorporated or deemed to be
incorporated therein by reference or exhibits thereto, unless requested);
     (i) cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
cause such Registrable Securities to be in such denominations (consistent with
the provisions of the Indenture) and in a form eligible for deposit with the
Depositary and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request in writing at least three business
days prior to the closing of any sale of Registrable Securities;
     (j) upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(e)(v) and 3(e)(vi) hereof, as promptly as practicable
after the occurrence of such an event, use its best efforts to prepare a
supplement or post-effective amendment to a Registration Statement or the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company agrees to notify each Holder to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
each Holder hereby agrees to suspend use of the Prospectus until the Company has
amended or supplemented the Prospectus to correct such misstatement or omission.
At such time as such public disclosure is otherwise made or the Company
determines that such disclosure is not necessary, in each case to correct any
misstatement of a material fact or to include any omitted material fact, the
Company agrees promptly to notify each Holder of such determination and to
furnish each Holder such number of copies of the Prospectus, as amended or
supplemented, as such Holder may reasonably request;
     (k) obtain CUSIP numbers for all Registrable Securities not later than the
effective date of a Registration Statement, and provide the Trustee with printed
certificates for the Registrable Securities in a form eligible for deposit with
the Depositary;
     (l) (i) cause the Indenture to be qualified under the TIA in connection
with the registration of the Registrable Securities, (ii) cooperate with the
Trustee and the Holders to effect such changes, if any, to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and (iii) execute, and use its best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, if any, and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

9



--------------------------------------------------------------------------------



 



      (m) enter into agreements (including underwriting agreements) and take all
other customary and appropriate actions in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, whether or
not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration;
     (i) make such representations and warranties to the Holders of such
Registrable Securities and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in similar underwritten
offerings as may be reasonably requested by such Holders and underwriters;
     (ii) in connection with any underwritten offering, seek to obtain opinions
of counsel to the Company and updates thereof (which counsel and opinions (in
form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders of a majority in principal amount of the
Registrable Securities being sold) addressed to each selling Holder (where
reasonably possible) and the underwriters, if any, covering the matters
customarily covered in opinions requested in sales of securities or underwritten
offerings and such other matters as may be reasonably requested by such Holders
and underwriters;
     (iii) in connection with any underwritten offering, seek to obtain “comfort
letters” and updates thereof with respect to such Registration Statement and the
Prospectus included therein, all amendments and supplements thereto and all
documents incorporated or deemed to be incorporated by referenced therein from
the Company’s independent certified public accountants and (where reasonably
possible) from the independent certified public accountants for any other Person
or any business or assets whose financial statements are included or
incorporated by reference in the Registration Statement or Prospectus, each
addressed to the underwriters, if any, and (where reasonably possible) to have
such letter addressed to the selling Holders of Registrable Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort letters” to underwriters in connection with similar
underwritten offerings;
     (iv) enter into securities sales agreements with the Holders and agents of
the Holders providing for, among other things, the appointment of such agents
for the selling Holders for the purpose of soliciting purchases of Registrable
Securities, which agreements shall be in form, substance and scope customary for
similar offerings;
     (v) if an underwriting agreement is entered into in the case of any
underwritten offering, cause the same to set forth indemnification and
contribution provisions and procedures substantially equivalent to the
indemnification and contribution provisions and procedures set forth in
Section 4 hereof with respect to the underwriters and all other parties to be
indemnified

10



--------------------------------------------------------------------------------



 



pursuant to Section 4 hereof or, at the request of any underwriters, in the form
customarily provided to such underwriters in similar types of transactions; and
     (vi) deliver such other documents and certificates as may be reasonably
requested and as are customarily delivered in similar offerings to the Holders
of a majority in principal amount of the Registrable Securities being sold and
the managing underwriters, if any.
The above shall be done at (i) the effectiveness of such Registration Statement
(and, if appropriate, each post-effective amendment thereto) and (ii) each
closing under any underwriting or similar agreement as and to the extent
required thereunder;
     (n) make available for inspection by representatives of the Holders of the
Registrable Securities and any underwriters participating in any disposition
pursuant to a Registration Statement and any counsel or accountant retained by
such Holders or underwriters, all financial and other records, documents and
properties of the Company reasonably requested by any such Persons, and cause
the respective officers, directors, employees, and any other agents of the
Company to supply all information reasonably requested by any such
representative, underwriter, special counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the Initial
Purchasers;
     (o) a reasonable time prior to filing any Registration Statement, any
Prospectus forming a part thereof, any amendment to such Registration Statement
or amendment or supplement to such Prospectus, provide copies of such document
upon request to the Holders of Registrable Securities, to the Initial
Purchasers, to the underwriter or underwriters of an underwritten offering of
Registrable Securities, if any, and to counsel for any such Holders, the Initial
Purchasers or underwriters, and make such changes in any such document prior to
the filing thereof as the Holders of Registrable Securities, the Initial
Purchasers, the counsel to the Holders or the underwriter or underwriters or any
of their respective counsel may reasonably request; cause the representatives of
the Company to be available for discussion of such documents as shall be
reasonably requested by the Holders of Registrable Securities, the Initial
Purchasers or any underwriter; and shall not at any time make any filing of any
such document of which such Holders, the Initial Purchasers, their counsel or
any underwriter shall not have previously been advised and furnished a copy or
to which the Majority Holders, the Initial Purchasers, their counsel or any
underwriter shall reasonably object within a reasonable time period;
     (p) use its best efforts to cause all Registrable Securities to be listed
on any securities exchange on which similar debt or equity securities issued by
the Company are then listed, if any;
     (q) use its best efforts to cause the Registrable Securities to be rated
with the appropriate rating agencies, if so requested by the Majority Holders or
by the underwriter

11



--------------------------------------------------------------------------------



 



or underwriters of an underwritten offering of Registrable Securities, if any,
unless the Registrable Securities are already so rated;
     (r) otherwise comply with all applicable rules and regulations of the SEC
and make available to its security holders, as soon as reasonably practicable,
an earnings statement covering at least twelve (12) months which shall satisfy
the provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and
     (s) cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter” that is required
to be retained in accordance with the rules and regulations of the NASD).
       Each Holder of Registrable Securities agrees that if such Holder wishes
to sell Registrable Securities pursuant to the Registration Statement and the
related Prospectus, it will deliver a Selling Securityholder Questionnaire to
the Company at least three Business Days prior to any intended distribution of
the Registrable Securities pursuant to the Registration Statement. Upon receipt
of such completed Selling Securityholder Questionnaire, together with such other
information as the Company may reasonably request from a Holder of Notes
following the effectiveness of the Registration Statement, the Company, as
promptly as reasonably practicable, but in any event within five business days
of such receipt, file such amendments to the Registration Statement or
supplements to the related Prospectus as are necessary to permit such Holder to
deliver such Prospectus to Purchasers of Registrable Securities, subject to the
right of the Company to suspend the use of the Prospectus as discussed herein.
Any Holder that does not complete and deliver a Selling Securityholder
Questionnaire or provide such other information will not be named as a selling
Holder in the Prospectus and therefore will not be permitted to sell any
registrable securities pursuant to the Registration Statement.
       Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event or the discovery of any facts, each of the kind
described in Sections 3(e)(ii), 3(e)(iii) or 3(e)(v) through 3(e)(vii) hereof,
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to a Registration Statement until receipt by such Holder of (i) the
copies of the supplemented or amended Prospectus contemplated by Section 3(j)
hereof or (ii) written notice from the Company that the Shelf Registration is
once again effective or that no supplement or amendment is required. If so
directed by the Company, such Holder will deliver to the Company (at the
Company’s expense) all copies in such Holder’s possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. Nothing in
this paragraph shall prevent the accrual of Liquidated Damages on any
Securities.
       In the event that the Company fails to file any Registration Statement
and maintain the effectiveness of any such Registration Statement as provided
herein, the Company shall not file any Registration Statement with respect to
any securities (within the meaning of Section 2(1) of the 1933 Act) of the
Company other than Registrable Securities.
       If any of the Registrable Securities covered by any Registration
Statement are to be sold in an underwritten offering, the underwriter or
underwriters and manager or managers that will

12



--------------------------------------------------------------------------------



 



manage such offering will be selected by the Majority Holders of such
Registrable Securities included in such offering and shall be reasonably
acceptable to the Company. No Holder of Registrable Securities may participate
in any underwritten registration hereunder unless such Holder (a) agrees to sell
such Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.
       4. Indemnification and Contribution.
       (a) The Company agrees to indemnify and hold harmless the Initial
Purchasers, each Holder, each Person who participates as an underwriter (each,
an “Underwriter”) and each Person, if any, who controls any Initial Purchaser,
Holder or Underwriter within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:
     (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment or supplement thereto) pursuant to which Registrable Securities were
registered under the 1933 Act, including all documents incorporated therein by
reference, or any omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus (or any amendment or supplement
thereto) or any omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
     (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 4(d) below) any such
settlement is effected with the written consent of the Company; and
     (iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by any indemnified party),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information

13



--------------------------------------------------------------------------------



 



furnished to the Company by the Initial Purchasers, any Holder or Underwriter
expressly for use in a Registration Statement (or any amendment thereto) or any
Prospectus (or any amendment or supplement thereto).
     (b) Each Holder, severally but not jointly, agrees to indemnify and hold
harmless the Company, the Initial Purchasers, each Underwriter and the other
selling Holders, and each of their respective directors and officers, and each
Person, if any, who controls the Company, the Initial Purchasers, any
Underwriter or any other selling Holder within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 4(a)
hereof, as incurred, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions, made in the Registration Statement (or
any amendment thereto) or any Prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company by such Holder expressly
for use in the Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Registration Statement.
     (c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
     (d) If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 4(a)(ii) effected without its
written consent if (i) such settlement is entered into more than forty-five
(45) days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to

14



--------------------------------------------------------------------------------



 



such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
     (e) If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.
     The relative fault of such indemnifying party or parties on the one hand
and the indemnified party or parties on the other hand shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by such indemnifying party or parties or
such indemnified party or parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
     (f) The Company, the Holders and the Initial Purchasers agree that it would
not be just or equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (e)
above. The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 4 shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
     Notwithstanding the provisions of this Section 4, no Initial Purchaser or
Holder shall be required to contribute any amount in excess of the amount by
which the total price at which Registrable Securities sold by it pursuant to a
Registration Statement were offered exceeds the amount of any damages that such
Initial Purchaser, Holder or Underwriter has otherwise been required to pay by
reason of any such untrue or alleged untrue statement or omission or alleged
omission.
     No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     For purposes of this Section 4, each Person, if any, who controls an
Initial Purchaser, Holder or Underwriter within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as such Initial Purchaser, Holder or Underwriter, as the case may
be, and each director of the Company, each officer of the Company who signed the
Registration Statement and each Person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall
have the

15



--------------------------------------------------------------------------------



 



same rights to contribution as the Company. The respective obligations of the
Initial Purchasers, Holders, and Underwriters to contribute pursuant to this
Section 4 are several in proportion to the principal amount of Securities sold
by them pursuant to a Registration Statement and not joint.
     The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Initial
Purchaser, Holder or Underwriter or any Person controlling any Initial
Purchaser, Holder or Underwriter, or by or on behalf of the Company, its
officers, or directors or any Person controlling the Company, and (iii) any sale
of Registrable Securities pursuant to a Registration Statement.
     5. Miscellaneous.
     5.1 Rule 144 and Rule 144A. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the 1934 Act, the Company
covenants that it will file all reports required to be filed by it under the
1933 Act and Section 13(a) or 15(d) of the 1934 Act and the rules and
regulations adopted by the SEC thereunder, that if it ceases to be so required
to file such reports, it will upon the request of any Holder or beneficial owner
of Registrable Securities (a) make publicly available such information
(including, without limitation, the information specified in Rule 144A(d)(4)
under the 1933 Act) as is necessary to permit sales pursuant to Rule 144 under
the 1933 Act, (b) deliver or cause to be delivered, promptly following a request
by any Holder or beneficial owner of Registrable Securities or any prospective
purchaser or transferee designated by such Holder or beneficial owner, such
information (including, without limitation, the information specified in
Rule 144A(d)(4) under the 1933 Act) as is necessary to permit sales pursuant to
Rule 144A under the 1933 Act and it will take such further action as any Holder
or beneficial owner of Registrable Securities may reasonably request, and
(c) take such further action that is reasonable in the circumstances, in each
case, to the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (ii) Rule 144A under the 1933 Act,
as such Rule may be amended from time to time, or (iii) any similar rules or
regulations hereafter adopted by the SEC. Upon the request of any Holder or
beneficial owner of Registrable Securities, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.
     5.2 No Inconsistent Agreements. The Company has not entered into nor will
the Company on or after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not and will not in any way
conflict with and are not and will not be inconsistent with the rights granted
to the holders of any of the Company’s other issued and outstanding securities
under any other agreements entered into by the Company or any of its
subsidiaries.
     5.3 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of

16



--------------------------------------------------------------------------------



 



the outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or departure.
     5.4 Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telecopier or any courier guaranteeing overnight delivery (a) if to a
Holder (other than the Initial Purchasers), at the most current address set
forth on the records of the registrar under the Indenture, (b) if to an Initial
Purchaser, at the most current address given by such Initial Purchaser to the
Company by means of a notice given in accordance with the provisions of this
Section 5.4, which address initially is the address set forth in the Exchange
Agreement with respect to such Initial Purchaser, (c) if to the Company,
initially at the Company’s address set forth in the Exchange Agreement, and
thereafter at such other address of which notice is given in accordance with the
provisions of this Section 5.4, and (d) if to any Underwriter, at the most
current address given by such Underwriter to the Company by means of a notice
given in accordance with the provisions of this Section 5.4, which address
initially is the address set forth in the applicable underwriting agreement.
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two business days
after being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next business day if timely delivered to
an air courier guaranteeing overnight delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
     5.5 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms hereof or of the Exchange Agreement or the Indenture.
If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities, such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Exchange Agreement, and such person shall be entitled to
receive the benefits hereof.
     5.6 Third Party Beneficiaries. Each Holder of Registrable Securities shall
be a third party beneficiary to the agreements made hereunder between the
Company, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights hereunder.
     5.7 Restriction on Resales. If (i) the Company or any of its subsidiaries
or affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase
or otherwise acquire any Registrable Security which is a “restricted security”
within the meaning of Rule 144 under the

17



--------------------------------------------------------------------------------



 



1933 Act, the Company will deliver or cause to be delivered such Registrable
Security to the Trustee for cancellation and neither the Company nor any of its
subsidiaries or affiliates will hold or resell such Registrable Security or
issue any new Security to replace the same.
     5.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     5.9 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     5.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS THEREOF.
     5.11 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            FINISAR CORPORATION
      By:   /s/ Jerry S. Rawls         Name:   Jerry S. Rawls        Title:  
President and CEO     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Aristeia International Limited
      By:   /s/ Anthony Frascella         Name:   Anthony Frascella       
Title:   Managing Member of the Manager     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Aristeia Partners LP
      By:   /s/ Anthony Frascella         Name:   Anthony Frascella       
Title:   Managing Member of the Manager     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Calamos Advisors LLC
      By:   /s/ David H. Butler         Name:   David H. Butler        Title:  
SVP/Head Trader     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

CNH CA Master Account, L.P.
      By:   /s/ Bradley Asness         Name:   Bradley Asness        Title:  
General Counsel     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Fore Convertible Master Fund Ltd.
      By:   /s/ Hareesh Paranjape         Name:   Hareesh Paranjape       
Title:   Assistant Secretary     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Fore ERISA Fund Ltd.
      By:   /s/ Hareesh Paranjape         Name:   Hareesh Paranjape       
Title:   Assistant Secretary     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Fore Multi Strategy Master Fund Ltd.
      By:   /s/ Hareesh Paranjape         Name:   Hareesh Paranjape       
Title:   Assistant Secretary     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

FGO Master Fund Ltd.
      By:   /s/ Hareesh Paranjape         Name:   Hareesh Paranjape       
Title:   Assistant Secretary     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Man Mac 1 Ltd.
      By:   /s/ Hareesh Paranjape         Name:   Hareesh Paranjape       
Title:   Chief Portfolio Manager
Fore Research & Management, LP
Acting on behalf of Man Mac 1 Ltd.     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Symphony Asset Management
      By:   /s/ Eric White         Name:   Eric White        Title:   Trade
Operations Specialist     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PURCHASER

Wolverine Asset Management
      By:   /s/ David Miller         Name:   David Miller        Title:        

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF INITIAL PURCHASERS
Name of Initial Purchaser
Aristeia International Limited
Aristeia Partners LP
Arpeggio Fund
Calamos Market Neutral Fund — Calamos Investment Trust
CNH CA Master Account, L.P.
CSV Limited
Encore Fund LP
Fore Convertible Master Fund Ltd.
Fore ERISA Fund Ltd.
Fore Multi Strategy Master Fund Ltd.
FGO Master Fund Ltd.
Fortissimo Fund
IMF Converts
Man Mac 1 Limited
Rhapsody Fund
Wolverine Asset Management

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SELLING SECURITYHOLDER QUESTIONNAIRE
     The undersigned beneficial owner (the “Selling Securityholder”) of the
21/2% Convertible Senior Subordinated Notes due 2010 (the “Notes”) of Finisar
Corporation (the “Company”) or the shares of the Company’s Common Stock, par
value $0.001 per share, issuable upon conversion of the Notes (the “Common
Stock” and, together with the Notes, the “Registrable Securities”) hereby gives
notice to the Company of its intention to sell or otherwise dispose of
Registrable Securities beneficially owned by it and listed below in Item 3
(unless otherwise specified under Item 3) pursuant to the Shelf Registration
Statement. The undersigned, by signing and returning this Selling Securityholder
Questionnaire, understands that it will be bound by the terms and conditions of
this Selling Securityholder Questionnaire and the Registration Rights Agreement.
     Pursuant to the Registration Rights Agreement, the undersigned has agreed
to indemnify and hold harmless the Company’s directors, the Company’s officers
and each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), from and against certain losses arising
in connection with statements concerning the undersigned made in the Shelf
Registration Statement or the related prospectus in reliance upon the
information provided in this Selling Securityholder Questionnaire. The
undersigned hereby acknowledges its obligations under the Registration Rights
Agreement to indemnify and hold harmless certain persons set forth therein.
     The undersigned hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:

(1) (a)   Full Legal Name of Selling Securityholder:        
 
    (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:        
 
    (c)   Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in (3) below are held:
       
 

(2)   Address for Notices to Selling Securityholder:      
 
     
 

 



--------------------------------------------------------------------------------



 



                      Telephone (including area code):    
 
               
 
                    Fax (including area code):                      
 
               
 
  Contact Person:                      

(3)   Beneficial Ownership of Registrable Securities:      
 

  (a)   Type and Principal Amount/Number of Registrable Securities beneficially
owned:        
 
    (b)   CUSIP No(s). of such Registrable Securities beneficially owned:      
 
 

(4)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder:       Except as set forth below in this Item (4), the
undersigned is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item (3).

  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:        
 
    (b)   CUSIP No(s). of such Other Securities beneficially owned:        
 

(5)   Relationship with the Company:       Except as set forth below, neither
the undersigned nor any of its affiliates, officers, directors or principal
equity holders (5% or more) has held any position or office or has had any other
material relationship with the Company (or its predecessors or affiliates)
during the past three years.       State any exceptions here:    
 
  (6)   Is the Selling Securityholder a registered broker-dealer?

  Yes   o     No   o

    If “Yes”, please answer subsection (a) and subsection (b):

  (a)   Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

2



--------------------------------------------------------------------------------



 



  Yes   o     No   o

  (b)   If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:    
 
   
 

(7)   Is the Selling Securityholder an affiliate of a registered broker-dealer?

  Yes   o     No   o

  If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):        
 

  (a)   Did the Selling Securityholder purchase the Registrable Securities in
the ordinary course of business (if no, please explain)?

  Yes   o     No   o                     Explain:                    
                                                              

  (b)   Did the Selling Securityholder have an agreement or understanding,
directly or indirectly, with any person to distribute the Registrable Securities
at the same time the Registrable Securities were originally purchased (if yes,
please explain)?

  Yes   o                     Explain:                                         
                                              No   o

(8)   Is the Selling Securityholder a non-public entity?

  Yes   o     No   o

    If “Yes”, please answer subsection (a):

  (a)   Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:    
 
   
 

3



--------------------------------------------------------------------------------



 



(9)   Plan of Distribution:       Except as set forth below, the undersigned
Selling Securityholder (including its donees and pledgees) intends to distribute
the Registrable Securities listed above in Item (3) pursuant to the Shelf
Registration Statement only as follows (if at all): Such Registrable Securities
may be sold from time to time directly by the undersigned Selling Securityholder
or, alternatively, in accordance with the Registration Rights Agreement, through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters or broker-dealers, the Selling Securityholders will be
responsible for underwriting discounts or commissions or agent commissions. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve cross or block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market,
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market, or (iv) through the writing of options. In connection
with sales of the Registrable Securities or otherwise, the undersigned Selling
Securityholder may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging positions they assume. The undersigned Selling Securityholder may also
sell Registrable Securities short and deliver Registrable Securities to close
out short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.       State any exceptions
here:                                                                            
                                                                           

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.
The undersigned Selling Securityholder acknowledges that it understands its
obligations to comply with the provisions of the Securities Exchange Act of
1934, as amended, and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the Shelf
Registration Agreement. The undersigned agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.
Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.
In the event the undersigned transfers all or any portion of the Registrable
Securities listed in Item (3) above after the date on which such information is
provided to the Company other than pursuant to the Shelf Registration Statement,
the undersigned agrees to notify the transferee(s) at the time of the transfer
of its rights and obligations under this Selling Securityholder Questionnaire
and the Registration Rights Agreement.
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law or by the staff
of the Commission for inclusion in the Shelf Registration Statement, the
undersigned agrees to promptly notify the Company of any inaccuracies or changes
in the information provided herein that may occur

4



--------------------------------------------------------------------------------



 



subsequent to the date hereof at anytime while the Shelf Registration Statement
remains effective. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand-delivery, first-class mail, or air
courier guaranteeing overnight delivery to the address set forth below.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and the
related prospectus. The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Shelf Registration Statement and the related prospectus.
     Once this Selling Securityholder Questionnaire is executed by the
undersigned and received by the Company, the terms of this Selling
Securityholder Questionnaire, and the representations, warranties and agreements
contained herein, shall be binding on, shall inure to the benefit of and shall
be enforceable by the respective successors, heirs, personal representatives,
and assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed in all respects by
the laws of the State of New York.
     IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused
this Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.
Dated:                                                            

         
 
                  Beneficial Owner
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

PLEASE RETURN THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER QUESTIONNAIRE TO
THE COMPANY AT:
DLA Piper US LLP
2000 University Avenue
East Palo Alto, CA 94303
Tel: (650) 833-2000
Fax: (650) 833-2001
Attn: Benjamin G. Griebe

5